Citation Nr: 0203197	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a compensable evaluation for a back 
disability, secondary to the veteran's service connected left 
leg disability.

(The issues of entitlement to an increased evaluation for 
residuals of left femur fracture, to include leg length 
discrepancy, with hip disability and knee disability, 
currently evaluated as 20 percent disabling, and entitlement 
to an effective date prior to June 12, 2000, for a 20 percent 
rating for residuals of left femur fracture, to include leg 
length discrepancy, with hip disability and knee disability 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1950 
to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 10 
percent evaluation for one-inch shortening of the left lower 
extremity with crepitation in the left knee and incorporated 
a noncompensable evaluation for a low back disorder found by 
a Board decision dated April 1997 to be aggravated by the leg 
disorder.

This matter was remanded in February 2000 for the purpose of 
obtaining additional medical evidence.  During the course of 
the remand, by a rating decision dated August 2000, the RO 
granted an increase to 20 percent for the veteran's residuals 
of left femur fracture, to include leg length discrepancy, 
with moderate hip disability and mild knee disability 
effective June 12, 2000.  This case has been returned to the 
Board for appellate review.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for residuals of 
left femur fracture, to include leg length discrepancy, with 
hip disability and knee disability, currently evaluated as 20 
percent disabling pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  In 
addition, the issue of entitlement to an effective date prior 
to June 12, 2000, for a 20 percent rating for residuals of 
left femur fracture, to include leg length discrepancy, with 
hip disability and knee disability will be deferred since it 
is inextricably intertwined with the issue sent for 
development.


FINDING OF FACT

The veteran's service connected back disability, secondary to 
the veteran's service connected left leg disability is 
manifested by limitation of flexion of the low back, to 
include consideration of his painful motion and muscle spasm, 
is the equivalent of moderate limitation of motion, but no 
more; the veteran does not have listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.


CONCLUSION OF LAW

The criteria for an increased rating to 20 percent, but not 
higher, for the veteran's service connected back disability, 
secondary to the veteran's service connected left leg 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. Part 4,  including §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A statement by R.J.H., D.C., dated January 1989 indicated 
that the veteran first consulted him in 1963 and had been a 
patient at irregular intervals through 1987.  The 
chiropractor indicated that the veteran was initially 
suffering with acute pain in the lower back extending down 
the right leg.  The chiropractor indicated that an 
examination revealed acute muscle spasm in the lumbar spine 
musculature with restriction in flexion, rotation and 
extension of the lumbar region.  The x-ray revealed a 
vertebral subluxation of the 5th lumbar vertebra and a lumbar 
scoliosis.  He explained that the shortening of the left leg 
caused a pelvic tilt with associated lumbar muscle spasms.

At his November 1989 VA examination, the veteran reported 
back pain and discomfort with a support worn part time.  He 
indicated that his back, along with his leg and knee 
disabilities kept him from jumping, running, and prolonged 
standing/walking.

The examination showed a normal, straight, nontender spine 
with no evidence of paraspinal muscle spasms.  There was no 
point tenderness along the course of the thoracolumbosacral 
spine.  His sacroiliac joints were nontender.  Examination of 
the hips revealed a range of motion of the left hip from 0 to 
approximately 100 degrees with pain at the extremes, internal 
rotation to 10 degrees, and external rotation to 15 degrees.  
The right hip revealed a range of motion from 0 to 130 
degrees, abduction to approximately 60 degrees, adduction to 
20 degrees, internal rotation to 20 degrees, and external 
rotation to 25 degrees.  The assessment was low back pain, 
probably secondary to a shortened left lower extremity, 
secondary to an open femur fracture.  X-rays of the lumbar 
spine showed prominent degenerative change at the L5-S1 level 
with narrowing of the disc space and formation of 
osteophytes.  Mild degenerative changes were seen at upper 
lumbar levels as well.  Mild degenerative changes with mild 
wedging were present in the mid-thoracic spine.  

At his October 1993 Central Office hearing, the veteran gave 
testimony concerning his back in connection with his claim 
for service connection.  He testified that he wore a corset 
type brace on his back and took medication when the pain was 
severe.  

At his May 1994 VA examination, the veteran reported constant 
low back and leg pain.  He indicated that he had slight 
improvement of pain with sitting and reported being on 
multiple medications with little relief.  

The examination of the lumbar spine showed he had some mild 
tenderness on the lower lumbar area with no paraspinal 
tenderness and no signs of fixed deformity.  He could forward 
flex to 60 degrees, lateral bend to 30 degrees with no 
discomfort.  It was noted that the veteran had genu varum 
which was present on standing and a slightly antalgic gait.  
X-rays showed minimal degenerative disc disease at L4-5.  

At his April 1996 VA examination, the veteran reported that 
he was involved in a motor vehicle accident while in service 
in 1953 in which he sustained an open, comminuted fracture of 
the distal diathesis of his left femur which was treated with 
Kuntscher nail and treatment of the open soft tissue injury.  

Examination of the spine showed that the veteran was well 
compensated with the center of the back of the head over the 
buttock cleft and the center of the chin over the center of 
the umbilicus.  The left hemipelvis was 1 cm lower than the 
right hemipelvis.  Forward bending of the spine was 45 
degrees in the lumbar area and 10 degrees extension in the 
lumbar area.  Side bending was to 20 degrees to the right and 
20 degrees to the left.  It was noted that x-rays taken in 
1994 showed spondylosis of L5 without spondylolisthesis.  
There was no forward slippage of any of the lumbar vertebral 
bodies upon one another or upon S1.  There was diffuse 
arthrosis of the facets, worsening in severity as viewing 
passes from L1 down to L5, S1.  X-rays showed a well healed 
distal femoral diathesis fracture.  The left knee was in 
approximately neutral alignment as compared to the 
appropriate 7 degrees valgus alignment normally found.

In two letters dated in May 2000, the veteran's private 
chiropractor G.F., D.C., indicated that he had been a patient 
since 1997 and was seeking treatment for lower back, 
bilateral hip, and leg pain that was primarily on the right 
side.  The chiropractor indicated that the veteran's short 
left leg was exacerbating the veteran's spondylolisthesis as 
well as causing persistent musculoskeletal imbalance with 
joint and skeletal deterioration (arthritis).  Acute symptoms 
were listed as: ambulatory pain (partial, occasional); muscle 
spasms; tendonitis; neuritis (nerve impingement); and hot 
disc (unilateral disc wedging).  Chronic symptoms included: 
arthritis; spinal deterioration; debilitating pain 
(disability).  The chiropractor opined that the veteran's leg 
injury was causing conditions which were permanently 
debilitating causing occupational and physical impairment and 
felt the veteran would continue to require treatment for 
temporary relief of pain.  He also indicated that the 
veteran's back problems had been grossly exaggerated since 
the 1952 injury by the VA's failure to provide a corset type 
full back support and a built up shoe on a continuing basis.  
The chiropractor stated that the VA had acknowledged the fact 
the veteran suffered from back problems, but had failed to 
compensate the veteran and that the relationship of the back 
problems to the veteran's original injury without doubt 
warranted approval of compensation to the veteran.

At his June 2000 VA orthopedic examination, the veteran's 
chief complaint was low back pain with onset in service after 
an automobile accident.  He indicated that he saw a physician 
who diagnosed spondylolisthesis and spondylosis but he had no 
surgery.  He reported that the pain was constant and confined 
to his low back with no radiation.  Activity made the pain 
worse and rest helped.  The veteran indicated that he took 
Oxycodone, Tylenol, and Robaxin.  

The examination showed sensation intact to pinprick and light 
touch over the dermatomes of the right lower extremity but 
decreased to pinprick and light touch mildly over the left 
lower extremity.  Deep tendon reflexes were present and equal 
with the Jendrassik maneuver.  The examiner noted no leg 
length discrepancy.  Straight leg raising was negative 
bilaterally.  Active range of motion of the thoracolumbar 
spine in flexion was 70 degrees, extension was to 30 degrees, 
and lateral flexion was to 35 degrees.  The examiner noted 
that this was mildly abnormal range of motion for the 
thoracolumar spine in flexion which he noted should be 75 
degrees.  The veteran lacked approximately 5 degrees to 
normal flexion.  There was some pain on palpation of the 
lumbar spine at L4-5.  There was no edema or erythema of the 
area.  There was no muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles.  Gait was completely non-
antalgic without the use of any assistive device and there 
was no limp.  There were no other focal neuromuscular 
deficits.  

At his June 2000 VA neurological examination, the veteran 
reported his leg injury in service and his current low back 
pain which occasionally radiated into both lower extremities 
and was exacerbated by prolonged standing, stooping, walking, 
and lifting.  He indicated that he was self-employed selling 
farm and garden equipment.  The veteran reported taking 
Oxychodone with Tylenol and Methocarbamol for muscle 
relaxers.  He indicated that he was continent of bowel and 
bladder.  He reported occasionally falling and stumbling and 
weakness in his left leg.  

The examination showed questionable length discrepancy with 
the left lower extremity minimally shorter than the right by 
examination and with slight pelvic tilt to the left.  Romberg 
was negative.  He was unable to toe, heel, or tandem walk.  
He walked with a limp favoring the left lower extremity and 
no lumbosacral tenderness was noted.  Straight leg raising 
was positive at 45 degrees bilaterally.  Left lower extremity 
loss of pinprick was noted circumferentially in all aspects.  
Stance, pin prick and light touch were preserved.  Deep 
tendon reflexes were absent in both upper and lower 
extremities.  Plantar stimulation produced a neutral 
response.  Cranial nerves II-XII were within normal limits.  
Motor examination revealed 5/5 strength in all four 
extremities.  There were no abnormalities of bulk or tone.  
The assessment was chronic low back pain syndrome, most 
likely secondary to lumbosacral degenerative joint disease 
exacerbated by a long history of leg length discrepancy.  The 
examiner opined that the veteran's low back pain had been 
aggravated by his left leg disorder to a reasonable degree of 
medical certainty.  His left leg motion was noted to be 45 
degrees forward flexion and low back range of motion was 
approximately 45 degrees flexion.  No gross incoordination 
was noted in the left lower extremity.  

In an addendum to the June 2000 VA orthopedic examination, 
the examiner was asked to give an opinion concerning to what 
extent the low back symptomatology related to aggravation 
caused by the veteran's service connected left leg disorder.  
The examiner opined that it was a very low extent since the 
examination found no focal neuromuscular deficits except for 
a very mild decreased range of motion of the left knee and 
the left hip, and very mild decreased range of motion of the 
thoracolumbar spine.  To the extent of any limitations of low 
back and left leg movement, pain on motion, weakness, 
fatigability, incoordination, or impairment of movement, the 
examiner opined that there was very mild decreased active 
range of motion of the thoracolumbar spine in flexion.  There 
was very mild decreased active range of motion of the left 
knee and the left hip.  Therefore, he doubted whether there 
would be any weakness, fatigability, incoordination on 
movement, as he did not observe any of it at all.

At his April 2001 RO hearing, the veteran testified that he 
had had problems with his back since his left leg injury in 
service.  The veteran indicated that he could not get his old 
records from the office of his deceased chiropractor.  He 
indicated that he was referred to R.J.H., D.C. who 
administered treatment which consisted of manipulation of the 
spinal areas where he was experiencing sciatic nerve 
problems.  He reported taking medication daily to relieve the 
pain and went to the chiropractor once or twice a week for 
spinal manipulation.  

VA outpatient treatment records dated January 2000 to April 
2001 show mostly treatment for gastrointestinal problems and 
heart disease.  In examinations conducted during this period, 
it was noted that the veteran's gait was steady, had normal 
musculoskeletal range of motion, with a history of chronic 
low back pain, no back tenderness to palpation, and extremity 
dorsalis pedis pulse 2/4 and equal bilaterally with no edema 
or cyanosis.  There was no clonus and no Babinski.

Criteria

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001), (VCAA), which substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See also 
implementing regulation at 66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim. 

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated November 
1989, May 1994, April 1996, and June 2000 with addendum; 
letters from G.F., D.C., dated in May 2000; VA outpatient 
treatment records dated January 2000 to April 2001; and a 
regional office hearing transcript dated April 2001.  
Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the statements of the case and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, a remand is not 
necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran contends that his low back disability is more 
severe than contemplated by the noncompensable evaluation 
assigned.  This is an original claim placed in appellate 
status by a notice of disagreement (NOD) taking exception 
with the initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 127 (1999).  The Fenderson case requires consideration 
be given to staged ratings in claims arising out of the 
original grant of service connection. The severity of the 
veteran's disability must be evaluated from the effective 
date of service connection through the present. Fenderson, 12 
Vet. App. at 125-27, citing Goss v. Brown, 9 Vet. App. 109, 
114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's low back condition is currently rated as 
noncompensable under the provisions of Diagnostic Code 5295, 
lumbosacral strain, which provides that lumbosacral strain 
productive of slight subjective symptoms only is assigned a 0 
percent evaluation.  Lumbosacral strain with characteristic 
pain on motion is assigned a 10 percent evaluation, and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, is assigned a 20 percent evaluation.  
Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is assigned a 40 percent 
disability rating.  Moreover, the veteran's low back strain 
may be rated based on limitation of motion of the lumbosacral 
spine.  Diagnostic Code 5292 provides a 10 percent evaluation 
for slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion, and a 40 percent evaluation 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292. 

Analysis

Based on review of the evidence of record, an increased 
evaluation to 20 percent is warranted under Diagnostic Code 
5295.  In appraising the veteran's low back disability, it is 
noted that the veteran has lower back pain, as demonstrated 
by the subjective complaints reported by the veteran and the 
objective findings elicited at the time of the VA 
examinations.  In addition, the veteran's chiropractor in a 
1989 statement indicated that he found acute muscle spasm in 
the lumbar spine musculature.  After carefully considering 
both the limitation of the range of motion of the lumbar 
spine and the objectively demonstrated pain and discomfort 
(which clearly accounts for some functional loss) as well as 
muscle spasm, resolving all reasonable doubt as to the 
evaluation to be assigned for the veteran's back disability 
in the veteran's favor, 38 C.F.R. § 4.3, the Board concludes 
that a 20 percent evaluation for the veteran's back 
disability under Diagnostic Code 5295 is appropriate.  See 
DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45.

However, no clinical evidence on file supports an evaluation 
in excess of 20 percent for the veteran's service connected 
back disability.  There is no objective evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, to warrant the next 
higher evaluation of 40 percent under Diagnostic Code 5295.  
In addition, there is no objective evidence of severe 
limitation of motion of the lumbar spine, which would warrant 
a 40 percent evaluation under Diagnostic Code 5292.  A May 
1994 VA examination showed forward flexion of the lumbar 
spine to 60 degrees and lateral flexion to 30 degrees.  An 
April 1996 VA examination found forward bending of the spine 
was 45 degrees in the lumbar area and 10 degrees extension in 
the lumbar area.  Side bending was to 20 degrees to the right 
and 20 degrees to the left.  The June 2000 VA examination 
found active range of motion of the thoracolumbar spine in 
flexion to 70 degrees, extension to 30 degrees, and lateral 
flexion to 35 degrees.  The examiner opined there was very 
mild decreased range of motion of the thoracolumbar spine and 
doubted whether there would be any weakness, fatigability, 
incoordination on movement, as he did not observe any.  

The Board notes that although the May 2000 letters from G.F., 
D.C., report that the veteran's leg injury was causing 
conditions which were permanently debilitating causing 
occupational and physical impairment and felt the veteran 
would continue to require treatment for temporary relief of 
pain as well as grossly exaggerating the veteran's back 
problems, this severity of the veteran's back disability has 
not been shown in VA examinations dated November 1989 to June 
2000.  

A review of the evidence does not suggest the veteran is 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson, 12 Vet. 
App. 119.  The veteran's low back disability has presented a 
degree of impairment equal to a 20 percent rating since the 
effective date of the claim.

In conclusion, a compensable initial rating, to 20 percent 
and no higher, is warranted for the veteran's service 
connected low back disability.



ORDER

Entitlement to a 20 percent evaluation for a back disability, 
secondary to the veteran's service connected left leg 
disability is warranted, subject to the laws and regulations 
governing the award of monetary benefits.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

